Citation Nr: 1229156	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease status post myocardial infarction prior to May 7, 2010.  

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s), prior to May 7, 2010.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1965 and from April 1969 to October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied the claim for a TDIU, continued the 20 percent ratings assigned for type II diabetes mellitus, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, and continued the 60 percent rating assigned for coronary artery disease status post myocardial infarction.  

The RO in Muskogee, Oklahoma, issued a rating decision in August 2011, in which it determined that a clear and unmistakable error had been made in an August 2003 rating decision that had granted service connection for coronary artery disease status post myocardial infarction and assigned a 30 percent rating effective January 13, 2003.  The Muskogee RO determined that a 100 percent rating for this disability was warranted as of January 13, 2003, continued the 60 percent evaluation assigned effective March 30, 2004, and assigned a 100 percent evaluation from May 7, 2010.  It also determined that entitlement to retroactive benefits prior to January 13, 2003 was not warranted.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The claim remaining before the Board has been recharacterized as reflected on the title page given the fact that a 100 percent evaluation was assigned effective May 7, 2010.  

In the August 2011 rating decision, the RO in Muskogee also established entitlement to SMC under the provisions of 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.50(i) on account of coronary artery disease status post myocardial infarction rated 100 percent and additional service-connected disabilities of neuropathy of the left upper extremity and peripheral neuropathy of the bilateral lower and right upper extremities, independently ratable at 60 percent or more from May 7, 2010.  Given that in this decision, the Board is granting a 100 percent rating for coronary artery disease status post myocardial infarction effective March 27, 2008, and given that entitlement to SMC under the provisions of 38 U.S.C. § 1114(s) was established once the RO assigned a 100 percent rating for coronary artery disease status post myocardial infarction effective May 7, 2010, the establishment of SMC can be considered an implied or inferred benefit tied to the claim presently pending before the Board concerning whether the Veteran is entitled to a rating in excess of 60 percent for coronary artery disease status post myocardial infarction prior to May 7, 2010.  As such, it has been included as characterized on the title page.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.  

The August 2008 rating decision that is the subject of this appeal also confirmed and continued the denial of service connection for erectile dysfunction.  The Veteran did not include the denial of this claim in his August 2010 VA Form 9 and, therefore, that issue is not before the Board for appellate review.  The claim for service connection for erectile dysfunction, as well as a claim for special monthly compensation based on loss of a creative organ, have been raised by the record, see March 2012 transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to ratings in excess of 20 percent for type II diabetes mellitus, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease status post myocardial infarction was manifested by an estimated METS of 3 as of March 27, 2008.  

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

3.  As of April 18, 2008, the Veteran was in receipt of a 100 percent rating for coronary artery disease status post myocardial infarction and met the criteria for additional service-connected disabilities independently ratable at 60 percent.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for coronary artery disease status post myocardial infarction have been met as of March 27, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011). 

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met as of February 12, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010).

3.  The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114 (s) have been met as of April 18, 2008.  38 U.S.C.A. §§ 1114(s) (1), 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Board is granting entitlement to a 100 percent rating for coronary artery disease status post myocardial infarction as of March 27, 2008 and entitlement to a TDIU as of February 12, 2008, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Increased rating for coronary artery disease status post myocardial infarction

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart, 21 Vet. App. at 509-510.  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for coronary artery disease status post myocardial infarction was initially granted with a 30 percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, effective January 13, 2003.  See August 2003 rating decision.  The disability rating was subsequently increased to 60 percent, effective March 30, 2004.  See February 2005 rating decision.  

The Veteran filed a claim for increased rating that was received on April 18, 2008 and the August 2008 rating decision that is the subject of this appeal continued the 60 percent rating assigned.  As noted in the Introduction, however, an August 2011 rating decision determined that a clear and unmistakable error had been made in the August 2003 rating decision that established entitlement to service connection for coronary artery disease status post myocardial infarction and that a 100 percent rating, rather than a 30 percent rating, was warranted as of January 13, 2003.  The August 2011 rating decision continued the 60 percent evaluation assigned effective March 30, 2004, assigned a 100 percent evaluation from May 7, 2010, and determined that entitlement to retroactive benefits prior to January 13, 2003 was not warranted.  

The issue remaining before the Board is whether the Veteran is entitled to a rating in excess of 60 percent for coronary artery disease status post myocardial infarction at any time between April 18, 2007 (one year prior to the date of the claim) and May 6, 2010.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  The time frame between March 30, 2004 and April 17, 2007 is not for consideration as the Veteran did not file a timely appeal of either the March 2005 rating decision that established the 60 percent rating effective March 30, 2004, or the October 2006 rating decision that continued it.  See e.g., March 2008 RO letter (informing the Veteran that he had until October 26, 2007 to file a timely substantive appeal of the October 2006 rating decision, which he did not).  

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  

The 100 percent rating assigned effective January 13, 2003 was based on the findings of a VA examination conducted in May 2003, which showed METs of 3 with chest pain, shortness of breath, and dizziness.  The 100 percent rating assigned effective May 7, 2010 was based on the findings of a May 2010 VA examination, which showed METs of 2.  See August 2011 rating decision.  Review of the May 2003 examination report reveals that the Veteran underwent a stress test that was discontinued at his request after one minute and 49 seconds due to severe shortness of breath.  His functional capacity was 3 METs.  Review of the May 2010 VA examination reveals that the METs reported were based on an estimated value of 2 with no stress test conducted.  

It is important to note that the 60 percent rating assigned in a February 2005 rating decision was based on a March 30, 2004 stress test, which showed METs of 4.60.  The August 2008 rating decision that is the subject of this appeal continued the 60 percent rating based on a March 2008 VA examination that noted a self reported estimated METs of 3; however, the RO noted that it sought an opinion of what would be better in determining the function of the Veteran's heart, the ejection fraction or METs.  

The examiner provided an opinion that the METs by exercise stress test and ejection fraction by MUGA, echocardiogram, or the gold standard cardiac cath, all provide accurate measurements of the heart's function with the exercise stress test being limited by heart, respiratory, joints, neurological problems and metabolic processes.  The examiner noted that the Veteran's estimated METs was subjective and could be influenced by other multiple diseases or feigned disease and that the estimated METs was probably reduced because of multiple comborbidity of COPD and chronic low back pain, which made it impractical to order a cardiac stress test.  See August 2008 rating decision.  

VA treatment records reveal a substantial amount of treatment related to the Veteran's heart disability, to include during the year prior to when his claim for an increased rating was received on April 18, 2008.  A Persantine cardiolite stress test and a Holter monitor test were performed in July 2007.  See diagnostic study and cardiology diagnostic study notes.  A January 2008 note from the cardiology department outlines the Veteran's history of coronary artery disease beginning with the placement of a stent in 1997, and reported on the findings of cardiac cath in May 2004 and June 2006.  It noted that a July 2007 cardiolite had been reviewed and compared to one performed in 2004 and there had been no significant difference in ischemia.  It was also noted that the Veteran continued to show apical and lateral ischemia but no evidence of anterior ischemia and normal ejection fraction.  In pertinent part, the Veteran reported increased chest pain with exertional activities, such as walking.  The assessment included accelerated angina despite no significant change on cardiolite.  See January 2008 cardiology note.  A January 2008 primary care note reports that the July 2007 cardiolite stress test revealed left ventricular ejection fraction of 50 percent and that a July 2007 echo showed ejection fraction of 55 percent, normal systolic function, normal wall motion, no valvular abnormalities, decreased left ventricular diastolic function, and mild left ventricular hypertrophy.  A February 2008 addendum reports that a coronary angiogram concluded that the Veteran had nonobstructive coronary artery disease with a widely patent stent in proximal left circumflex artery and 50 percent stenosis in mid left anterior artery.  See also February 2008 cardiology procedure report.  

The Veteran underwent a VA heart examination in March 2008.  The examiner noted that the claims folder was not available for review but that the Veteran had been followed at the Gulf Coast VA Healthcare System and that those records, to include labs dating back to 1990 and notes going back to 1998, had been reviewed.  In pertinent part, the Veteran reported angina at least two to three times a week, which responded to nitroglycerine.  He also reported dyspnea on exertion 25 yards, fatigue every day, dizzy spells at least five to ten times a day, and occasional blackouts.  The Veteran denied being diagnosed with congestive heart failure, but the examiner reported that in looking over his records, one of his VA examination reports stated that he had congestive heart failure.  The examiner also noted that the Veteran had never been diagnosed with acute rheumatic fever, had not had coronary artery bypass or valvular heart surgery, and had not had cardiac transplant, though he did have angioplasty with stent, on vessel, in June 2006 to the proximal circumflex which was a 70 percent occlusion.  It was also noted that the Veteran had a 50 percent nonobstructive lesion on the distal portion of that vessel, which was to be managed medically.  

The VA examiner listed the Veteran's cardiac medications and risk factors and noted that estimated METs would be done secondary to reporting that he gets short of breath, has chest pain with walking more than 25 feet and making more than two steps on a flight of stairs, and his report of frequent falls.  Cardiovascular examination revealed regular rhythm without murmur; no jugular venous distention (JVD), hepatojugular reflex (HJR) or peripheral edema; normal dorsalis pedis and posterior tibial pulses; and no evidence of arteriovascular disease.  The examiner noted that previous chest x-ray showed no evidence of congestive heart failure and reported on the findings of a March 2008 echocardiogram which showed an enlarged left atria; left ventricular enlargement; mild decrease of left ventricular diastolic function; no significant valve dilation; normal right ventricular diastolic function; and no pericardial effusion (please get MUGA for accurate ejection fraction).  The findings of a July 2007 MUGA scan were also reported, which showed left ventricular ejection fraction of 50 percent with mild left ventricular dilation and Persantine-induced myocardial ischemia in the interior lateral and apical segment, possibly indicating coronary artery disease in the distal left circumflex artery, which corresponds to the 50 percent occlusion noted on a 2006 CT scan.  The examiner also reported the findings of a March 2008 EKG which was abnormal.  It showed normal sinus rhythm; low voltage criteria, consider pulmonary disease; and septal infarct, age undetermined.  When compared with ECG of January 2008, septal infarct was not present and a repeat ECG was suggested.  

The March 2008 VA examiner diagnosed the Veteran with coronary artery disease with a self-reported estimated METs of 3, secondary only to being able to do his activities of daily living, with a MUGA scan in July showing an ejection fraction of 50 percent and a March 2008 echocardiogram showing lightly depressed ejection fraction.  As noted above, in addressing the requested opinion of what would be better in determining the function of his heart, the ejection fraction or METs, the examiner reported that METs by exercise stress test and ejection fraction by MUGA, echocardiogram, or the gold standard cardiac cath, all provide accurate measurements of the heart's function with the exercise stress test being limited by heart, respiratory, joints, neurological problems and metabolic processes.  The examiner also noted that the Veteran's estimated METs was subjective and could be influenced by other multiple disease conditions or feigned disease and that the estimated METs was probably reduced because of multiple comborbidity of COPD and chronic low back pain, which made it impractical to order a cardiac stress test.  

VA treatment records dated after the March 2008 VA examination show that the Veteran continued to receive follow up treatment for his heart disability.  

In assigning the 100 percent ratings for coronary artery disease status post myocardial infarction effective January 13, 2003 and May 7, 2010, the Muskogee RO cited the findings of VA examinations conducted in May 2003 and May 2010.  See August 2011 rating decision.  The Board has reviewed the cited VA examination reports and has determined that the Veteran's functional capacity after undergoing a stress test that was discontinued before two minutes was 3 METs in May 2003 and that METs were reported based on an estimated value of 2, without stress test, in May 2010.  

In assigning the 100 percent ratings, the RO relied upon an incomplete stress test with METs reported as 3, and an estimated METs value of 2 without stress test.  

The Board acknowledges the opinion provided by the March 2008 VA examiner, which included a finding that the estimated METs was probably reduced because of multiple comborbidity of COPD and chronic low back pain, which made it impractical to order a cardiac stress test.  However, the fact remains that the estimated METs as reported by that examiner in March 2008 was 3.

The 100 percent ratings effective January 13, 2003 and May 7, 2010 were both based on estimated METs, despite the fact that the 60 percent rating assigned in a February 2005 rating decision was based on a March 30, 2004 stress test, which showed METs of 4.60; and despite the fact that the May 2010 VA examiner noted, after diagnosing the Veteran with arteriosclerotic heart disease, status post stents, with an estimated METs of 2 that METs are affected by deconditioning, body habitus, musculoskeletal condition, pulmonary function, metabolic condition, and personal effort such that left ventricular ejection fraction is a more accurate measurement of cardiac function.  Fundamental fairness to the Veteran dictates that the same method be applied in determining whether a 100 percent rating is warranted prior to May 7, 2010.  

The March 2008 VA examiner provided an estimated METs of 3, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating is warranted effective March 27, 2008, the date of the VA examination during which it is factually ascertainable that an increase in disability occurred, which is within one year prior to the date of the claim.  See Hart, 21 Vet. App. at 509-510; 38 C.F.R. § 3.400 (o)(2) (2011).  

Extraschedular consideration

As a 100 percent evaluation has been granted for coronary artery disease status post myocardial infarction as of March 27, 2008, the application of 38 C.F.R. § 3.321(b)(1) is moot with respect to that issue.  

Entitlement to a TDIU

Prior to the August 2008 rating decision that is the subject of this appeal, entitlement to a TDIU was last denied in an October 2006 rating decision.  Notice was provided to the Veteran in an October 16, 2006 letter.  The Veteran filed a timely notice of disagreement in April 2007 and the RO issued a statement of the case on August 27, 2007.  In correspondence received at the RO on February 12, 2008, the Veteran inquired as to the status of his appeal for TDIU.  In a March 2008 letter, the RO informed him of the procedural history involving his claim for a TDIU and notified him that he had had until October 26, 2007 to submit a substantive appeal.  It further informed him that, since he did not file a timely substantive appeal, he no longer had an active appeal, but that the RO would accept his correspondence as a reopened claim for entitlement to a TDIU.  Given the foregoing, the claim for entitlement to a TDIU was received on February 12, 2008.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for coronary artery disease status post myocardial infarction (with a 60 percent disability rating prior to March 27, 2008 and a 100 percent disability rating as of that date); type II diabetes mellitus (with a 20 percent rating); peripheral neuropathy of the bilateral lower extremities (each rated as 20 percent disabling); neuropathy of the left upper extremity (with a 10 percent rating); and peripheral neuropathy of the right upper extremity (with a 10 percent rating).  The Veteran has had a disability rated at 40 percent or more (coronary artery disease), and an overall combined disability rating for his service-connected disabilities of 70 percent or more since November 30, 2004.  See 38 C.F.R. § 4.25.  

As of the date the Veteran's claim was received, February 12, 2008, the schedular requirements set forth in 38 C.F.R. § 4.16(a) for consideration of TDIU were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran contends that he is unable to work as a result of his service-connected heart disorder, peripheral neuropathy of the bilateral lower extremities, and type II diabetes mellitus.  He reports that he has not worked full-time since April 1999, that he worked in hazardous waste prior to that date, and that he had applied to work several construction jobs since he became too disabled to work.  See VA Form 21-8940 received April 2008.  

The VA examiner who performed the March 2008 VA examination provided an opinion in July 2008 that the Veteran's service-connected disabilities would not prevent him from engaging in non-physical sedentary work if he chooses to continue or resume his employment.  A VA examiner who performed a May 2010 VA examination provided an opinion that the Veteran should be able to do sedentary employment if he decides to resume employment; however, his service-connected disabilities would probably definitely prevent him from doing physical, strenuous type of employment.  

The Veteran's education, training, and previous work experience do not demonstrate that he would be able to obtain meaningful sedentary employment.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, TDIU is warranted effective the date on which his claim was received, February 12, 2008.  See 38 C.F.R. § 3.400 (2011).  

SMC

The establishment of SMC can be considered an implied or inferred benefit tied to the increased rating claim pertaining to the Veteran's heart disability.  The RO granted SMC effective May 7, 2010 based upon that being the date a 100 percent rating was effective for coronary artery disease status post myocardial infarction .  

Although the 100 percent rating is now in effect as of March 27, 2008, the Veteran did not meet the criteria for additional service-connected disabilities independently ratable at 60 percent until April 18, 2008, when the ratings assigned for neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity were increased from noncompensable to 10 percent effective April 18, 2008.  See 38 C.F.R. § 3.350 (i)(1); August 2008 rating decision.   Accordingly, SMC is warranted effective April 18, 2008.





ORDER

A 100 percent rating for coronary artery disease status post myocardial infarction is granted as of March 27, 2008.   

Entitlement to TDIU is granted as of February 12, 2008.  

Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s) is granted as of April 18, 2008.  


REMAND

Additional development is needed before the Board can adjudicate any of the remaining claims for increased ratings.

The Veteran testified in March 2012 that his service-connected peripheral neuropathy of the left and right lower extremities and type II diabetes mellitus had increased in severity since his last VA examination, which was conducted in May 2010.  He specifically noted more pain and increased medication for his peripheral neuropathy and increased insulin for his diabetes.  See transcript.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran must be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected peripheral neuropathy of the left and right lower extremities and type II diabetes mellitus.  Recent VA treatment records must also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Biloxi, dated since November 2011.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected peripheral neuropathy of the left and right lower extremities.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies, to include an electromyogram (EMG), are to be performed and all clinical findings are to be reported in detail. 

The examiner is to identify all residuals attributable to the Veteran's service-connected peripheral neuropathy of the left and right lower extremities.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected peripheral neuropathy of the left and right lower extremities and is to discuss the extent, if any, of paralysis of the nerves involved.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected type II diabetes mellitus.  The claims folder is to be made available to and reviewed by the examiner.  All appropriate tests and studies are to be accomplished and all clinical findings should be reported in detail. 

The examiner is to identify all residuals attributable to the Veteran's service-connected type II diabetes mellitus.  

The examiner is to state whether or not the Veteran's type II diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


